Citation Nr: 0302927	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

The veteran's claim to reopen his claim for service 
connection for a low back disability had been denied by the 
Board of Veterans Appeals (Board) in September 1998.  In May 
2000, the veteran filed a claim to reopen the request for 
service connection for a low back disability.  

This appeal arose from a November 2000 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had 
submitted new and material evidence to reopen his claim, but 
which then denied the claim, finding that it was not well 
grounded.  In October 2001, the Board issued a decision which 
agreed that the veteran had submitted sufficient new and 
material evidence to reopen his claim.  The issue was then 
remanded to the RO for additional evidentiary and due process 
development.  The veteran was informed through a September 
2002 supplemental statement of the case (SSOC) of the 
continued denial of his claim for service connection for a 
low back disability.


FINDING OF FACT

The veteran does not suffer from a chronic low back 
disability that is related to service, nor is there any 
indication that arthritis of the spine was present to a 
compensable degree within one year of his separation from 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303(b), 3.304(d), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he currently suffers from low 
back pain in the coccyx region that is directly related to an 
injury sustained in service.  Therefore, he believes that 
service connection should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included the November 
1942 entrance examination and the January 1946 separation 
examination.  Both of these showed no musculoskeletal 
defects.  A record from the Surgeon General's Office showed 
that the veteran was injured in a blast injury in October 
1944.  He was noted to have suffered a laceration to the 
forehead and frontal region.

The veteran was examined by VA in January 1948 and March 
1953.  These examinations contained no complaints about the 
back and the examinations themselves were normal.  Records 
from private physicians in July 1950 and March 1953 were also 
negative for back complaints.  

A private x-ray taken in November 1967 showed an increased 
soft tissue density over the L2-4 area immediately to both 
sides of the lumbar spine.  This was felt to possibly be 
hypertrophy of the psoas muscle or a dissecting aneurysm.  He 
was hospitalized at a private facility in January 1969 with 
complaints of soreness over the right costovertebral area.  
The diagnosis was possible right ureteral colic.  

In January 1995, the veteran was hospitalized at a private 
facility.  He offered no complaints concerning his low back.  
In August and November 1995, he was seen by VA on an 
outpatient basis for complaints of pain in the sacral area.  
A scar over this area was seen.  While an x-ray found low 
back osteoarthrosis, it was felt that his pain was most 
likely due to scarring and loss of "padding."  In November 
1995, he saw a chiropractor for his complaints of pain.

The veteran was examined by a private physician in February 
1999.  He complained of low back pain and muscle spasms, 
which he stated had begun in service, in 1948.  He stated 
that he had had multiple episodes of back spasm with burning 
and stabbing pain the low back that radiated into the gluteal 
area.  He denied any significant trauma, save for events in 
the military.  The diagnosis was progressive degenerative 
joint disease (DJD) of the lumbosacral spine; narrowing of 
the intervertebral discs at L4, L5 and S1; and mild 
scoliosis.  The examiner then commented that "[i]t is most 
likely that his condition started or was accelerated by his 
injuries during the military service."

The veteran was examined by another private physician in 
December 1999.  He stated that he had pain over the tail 
bone.  He stated that he had had surgery in 1948 for the 
removal of a pilonidal cyst.  This had healed well.  It was 
noted that he had less padding between the skin and the 
sacrum and coccyx than would have been normal had he not had 
the previous problem.  There was no significant problem with 
the low back noted.  The impression was coccygodynia, which 
the examiner was felt to be possibly related to the decrease 
in padding following the old surgery for the pilonidal cyst.  
An article defining coccygodynia was also submitted.  This 
condition refers to pain in the coccyx region, which usually 
starts after a fall in which the base of the spine strikes a 
hard surface or through prolonged pressure on the coccyx.

The veteran was afforded a VA examination in August 2002.  He 
was noted be a very difficult historian.  He stated that he 
had begun to have pain in the low back after a fall in 1946.  
He stated that this injury had been sustained when he had 
been blown out of a foxhole, landing on his buttocks.  There 
was no immediate pain after the injury; however, it had 
progressed since that time.  He had had a pilonidal cyst 
resected in the past.  He commented that he had pain in the 
coccyx without radiation, as well as weakness, easy 
fatigability and lack of endurance in the low back.  It was 
also noted that he had had several illnesses over the years 
that had caused falls and injuries to the low back.  The 
physical examination found a 4 cm scar over the coccyx and 
there was mild tenderness to palpation over this area.  The 
spine displayed normal lordosis and limitation of motion.  
The examiner stated that a review of an old x-ray had shown 
the presence of DJD consistent with age.  The coccyx had 
revealed no pathology.  It was believed that his pain was 
secondary to the aging process.  He did have DJD at the L4-5 
level, but the examiner did not believe that this was related 
to any injury sustained in 1944; rather, it appeared to be 
secondary to the aging process.  It was further commented 
that if the veteran's DJD had been related to service, he 
would have had pain through all his post-service working 
years, which he had not.  


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be ..... reopened on 
the basis of § 3.303(b) if the condition is 
observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A and 5107 (West Supp. 2002)), was signed 
into law.  This significantly enhanced the VA's duties of 
notification and assistance towards claimants.  In this case, 
it is found that these duties have been met.  Initially, it 
is noted that this case was remanded to the RO in October 
2001, in part, so that the veteran could be informed of the 
provisions of the VCAA.  On December 7, 2001, the veteran was 
sent correspondence from the RO, which informed him of the 
evidence and information that was needed to substantiate his 
claim.  This letter also included explanations of what 
information and evidence would be obtained by VA and what 
evidence and information he needed to provide in support of 
his claim.  He was specifically asked to provide names and 
addresses for all VA and non-VA health care providers from 
whom he had sought treatment for his low back since his 
discharge from service; he was also asked if he had any 
copies of his service medical records or if he knew of any 
other alternative location for these records.  The veteran 
never responded to this letter.  After a VA examination was 
conducted in August 2002, the veteran was sent a SSOC, which 
included the provisions of 38 C.F.R. § 3.159 (2002).  Thus, 
this document again informed him of the evidence and 
information that was needed to substantiate his claim.  It 
also included explanations of what information and evidence 
would be obtained by VA and what evidence and information he 
needed to provide in support of his claim.  Finally, it 
explained why the evidence of record did not support his 
claim.

Therefore, it is found that the RO had informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability is not warranted.  The service medical records, to 
include the report from the Surgeon General's Office, 
indicate that the veteran had sustained a laceration to the 
forehead and frontal region in a blast injury in October 
1944.  However, there was no mention of a back injury and the 
musculoskeletal system showed no defects at the time of his 
separation examination in January 1946.  However, a review of 
the record clearly indicates that the veteran was engaged 
"in combat with the enemy".  He has alleged that he injured 
his back at the time of the 1944 injury, even though, as 
noted above, there is no indication in the service medical 
records that such an injury occurred.  As a consequence, the 
Board accepts as true his assertion that such a back injury 
did occur, since it is consistent with the hardships of his 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002).    

The above-cited provisions do not presumptively establish 
service connection for a combat veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The Board 
further observes that although the veteran is entitled to the 
application of the provisions of 38 U.S.C.A. § 1154(b), these 
provisions can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. at 
522-23.

Therefore, the question revolves around whether this injury 
resulted in the development of a chronic low back disability.  
After considering all the evidence of record, the Board finds 
that it did not.  Initially, it is noted that his back was 
normal at the time of his separation from service.  He also 
offered no complaints about his low back during VA 
examinations and private examinations conducted in January 
1948, July 1950 and March 1953.  Complaints of back pain 
noted in 1967 were not related to a back disorder.  The first 
notation of back complaints, with subsequently diagnosed 
arthritis, were made in 1995.  The silence of these records 
argues against a finding that any acute injury suffered in 
service resulted in a chronic back disorder.  Moreover, the 
VA examination conducted in August 2002 specifically found no 
relationship between his back complaints and any inservice 
injury; rather, it was determined that his DJD was consistent 
with the aging process.  The February 1999 opinion of the 
private physician has been noted.  However, this examiner 
provided no basis for his opinion; moreover, there is no 
indication that he reviewed the entire claims folder, to 
include the service medical records.  Because the VA examiner 
proffered the opinion after such a review and explained the 
reasoning for the opinion, it is determined that this opinion 
will be given more probative weight than the 1999 opinion.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]

The veteran did apparently undergo surgery for a pilonidal 
cyst in 1948.  "Pilonidal is defined as 'containing hair 
nested in a cyst-used of congenitally anomalous cysts in the 
sacrococcygeal area [region of the sacrum and coccyx] that 
often become infected and discharge through a channel near 
the anus."  Pernorio v. Derwinski, 2 Vet. App. 625, 627 
(1992) [quoting WEBSTERS MEDICAL DESK DICTIONARY 549, 629 
(1986)].  A private physician opined that his discomfort over 
the coccyx region was likely related to the decrease in 
padding that resulted from this surgery.  However, this cyst 
did not have its onset in service and is not related to any 
low back injury sustained in service.  

While the veteran believes that he suffers from a low back 
disability as a direct result of his period of service, it is 
noted that, as a layperson, he is not competent to render an 
opinion as to medical diagnosis or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for a low back disability.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

